In this case, the defendant was convicted of manslaughter. He appealed and caused the record and transcript of the testimony to be certified to this court.
The transcript of the testimony consists of 395 pages, furnished at the county's expense.
Defendant was represented in his trial and also in the appeal by counsel. If, however, any error was committed by the trial court, defendant and his counsel *Page 107 
have not seen fit to point it out. They have not followed the case into this court.
We have recently commented on the conduct of members of the bar in perfecting appeals in pauper cases at the expense of the county and then failing and neglecting to appear in this court, or to do anything whatever showing good faith in taking the appeal. Fogal v. State, ante, p. 55, 3 P.2d 1053, decided October 15, 1931.
We think when members of the bar take advantage of the liberal provisions of the law requiring the county to bear the expense of an appeal of an impecunious person, they owe it to themselves and to the court to appear here and point out by brief, if not oral argument, wherein their client has not had a fair and impartial trial.
Upon an examination of the record, we discover no prejudicial error.
The judgment is affirmed.